In this action to determine adverse claims to real estate, defendant appeals from a judgment determining that plaintiff is the owner in fee and entitled to possession.
Plaintiff sues as a judgment creditor of defendant Freda Dragamon. Under judgment against her, he levied upon the real estate in question and purchased at the execution sale. There having been no redemption, this action was brought to confirm his title. The property was levied on and sold as that of defendant Freda Dragamon, although at the time the title of record was in defendant Mountain under deeds from a former owner, one Lupie. The gist of the case for plaintiff was simply that those deeds originally ran to defendant Dragamon and that before recording and for *Page 634 
the purpose of defrauding her creditors, her name as grantee was erased and that of Mountain inserted instead. The proof in support of that claim is convincing.
We have examined the other arguments for appellant and find them without merit. At every determinative point the evidence for appellant is so contradicted, either internally or externally, or is otherwise rendered so questionable, that there is no possible ground for disturbing the judgment, which must be affirmed.
So ordered.